Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 5/17/22 is acknowledged.  Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 11-12 of copending Application No. 17/046863.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
If any terminal disclaimers have been filed to obviate the rejections or provisional rejections above, it is requested that such terminal disclaimer be pointed out to the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over 3D Systems Inc (EP 2001, already of record) in view of Daicel Huels KK (JP 62-116661, already of record, and English translation provided by Examiner).
For claims 1-3, 3D Systems Inc teaches a multi-fluid kit for three-dimensional (3D) printing (Title), comprising: an elasticity agent to be applied to at least a portion of a build material composition during 3D printing, the elasticity agent including a plasticizer having: a formula (I) as instantly claimed but wherein n is an integer equal to 1 ([0037], Examiner notes that propylene glycol has two isomers, one of which is 1,3-propanediol); or a formula (Il) as instantly claimed but wherein m is an integer equal to 1 ([0037], Examiner notes that butanediol has four isomers, one of which is 1,4-butanediol); and a fusing agent to be applied to the at least the portion of the build material composition during 3D printing, the fusing agent including an energy absorber ([0134]).
3D Systems Inc does not teach a formula (I): wherein n is an integer ranging from 3 to 8; or a formula (Il): wherein m is an integer ranging from 3 to 8; or wherein the plasticizer has the formula (I) and wherein n is 4 or 5; or wherein the plasticizer has the formula (Il) and wherein m is 5.
However, in a related field of endeavor pertaining to molding compositions, Daicel Huels KK teaches use of polyalkylene glycols having molecular weight of 300 to 5000 (pg 4), and a specific example using polytetramethylene glycol (Example 5) which correlates to formula (Il) as instantly claimed wherein m ranges from 4 to 55.  Also, one of ordinary skill in the art would realize that using polytrimethylene glycol would correlate to formula (l) as instantly claimed wherein m ranges from 4 to 65.  As such, since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daicel Huels KK with those of 3D Systems Inc by using the above higher molecular weight plasticizers in order to obtain a composition that has good moldability and releasability as suggested by Daicel Huels KK (pg 1).
For claims 4-5, though 3D Systems Inc does not explicitly teach the elasticity agent consists of the plasticizer and a liquid vehicle, wherein the plasticizer is present in the elasticity agent in an amount ranging from about 1 wt% to about 35 wt%, based on a total weight of the elasticity agent, 3D Systems Inc does teach including a liquid carrier ([0132]) and/or a liquid flow aid ([0226]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elasticity agent consist of the plasticizer and a liquid vehicle, wherein the plasticizer is present in the elasticity agent in an amount ranging from about 1 wt% to about 35 wt%, based on a total weight of the elasticity agent since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the 3D printing results.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
For claim 6, 3D Systems Inc teaches a black coloring agent ([0137] & [0139]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743